                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


METTEKJISTINE MCKENZIE, et                )
al.,                                      )
                                          )                   Case No.
      Plaintiffs,                         )               5:18-cv-359-JMH
                                          )
v.                                        )             MEMORANDUM OPINION
                                          )                  AND ORDER
ALLCONNECT, INC.,                         )
                                          )
      Defendant.                          )
                                          )

                                         ***
      An   unsuspecting     employee      of    Defendant      Allconnect,   Inc.,

responded    to   a   fraudulent    phishing          email,   resulting     in    an

unauthorized      release   of    employee       W-2    tax    forms,     including

sensitive personal information contained within those forms.                      The

named Plaintiffs are former employees of Allconnect who allege

that they, and other similarly situated employees, were harmed by

the   unauthorized      release     of        their    personally       identifable

information (“PII”).

      In response to this lawsuit, the Defendant argues that the

Defendants lack standing because they have not alleged an actual

injury in    fact.     Furthermore,       the    Defendant      claims    that    the

Plaintiffs have failed to properly plead claims upon which relief

may be granted.       Finally, and in the alternative, the Defendant

moves to strike the class allegations from Plaintiffs’ complaint.

For the reasons that follow, Allconnect’s motion to dismiss, and
motion to strike the class allegations, [DE 5] is GRANTED IN PART

and DENIED IN PART.

       First, Allconnect’s motion to dismiss for lack of Article III

standing is denied because the Plaintiffs have provided sufficient

factual information to demonstrate that they suffered financial

loss,   lost     time,    and   emotional      distress    as    a    result    of   the

unauthorized release of their personal information.

       Second, Allconnect’s motion to dismiss Plaintiffs’ claims for

negligence, invasion of privacy based on intrusion upon seclusion,

and breach of implied contract is denied because the Plaintiffs

have    pleaded    sufficient       information    to     meet   federal       pleading

standards for these claims. Still, Plaintiffs’ claims for invasion

of privacy based on unreasonable publicity and for breach of

fiduciary duty must be dismissed for failure to state claims upon

which relief may be granted based on Rule 12(b)(6).

       Third,     and    finally,    the   Court   does    not       have   sufficient

information to adequately address the class certification issue at

present.        As such, the Court will allow limited discovery on

factual issues relevant to class certification and will address

class certification when the Plaintiffs raise the issue in a proper

motion to certify the class.

           I.     Procedural History and Factual Allegations

       For the purposes of this motion to dismiss, the factual

allegations in Plaintiffs’ complaint are treated as true and viewed

                                           2
in the light most favorable to the Plaintiffs.           Still, most of the

relevant facts at this juncture do not appear to be in dispute.

     Defendant Allconnect is a company that connects consumers

with offers for internet services, television, home security,

electricity, and other products.              Allconnect operates multiple

offices across the United States, including sales and customer

care centers in Georgia, Kentucky, Texas, and Utah.           [DE 1-1 at 5,

Pg ID 13].

     Plaintiffs    Mettekjistine   McKenzie        and   Chasity   Combs   are

former employees of Allconnect.      McKenzie is a resident of Arizona

and was employed at Allconnect’s Utah-based call center in 2016

and 2017.    [Id. at 8, Pg ID 16].       Combs is a resident of Kentucky

and worked at Allconnect’s Kentucky-based call center from 2014

until 2018.    [Id. at 9, Pg ID 17].

     On February 14, 2018, an unknown individual impersonating

Steven   Sibley,   the   president       of     Allconnect,   contacted    an

Allconnect    employee   through   email        and   requested    2017    W-2

information for all Allconnect employees.             [Id. at 6, Pg ID 14].

Likely believing that the email message was actually from Sibley,

the Allconnect employee sent a data file containing Allconnect

employees’ W-2 information, including employees’ names, addresses,

social security numbers, and wage information.            [Id. at 6, 11, Pg

ID 14, 19].



                                     3
     Of     course,      it    turns    out       that    the       email      sent    to    the

unsuspecting         Allconnect      employee       was       not       from    Allconnect’s

president      and    the     data   file     sent       in    response        was    sent   to

cybercriminals         perpetuating      a        fraud       to    gain       the    personal

information of Allconnect’s employees.                        On or around March 28,

2018,   Allconnect       discovered      the      unauthorized           data    disclosure.

[Id. at 6, Pg ID 14].            In response, on April 2, 2018, Allconnect

emailed former and current employees informing them about the data

disclosure.      [Id. at 5-6, Pg ID 13-14].                   Additionally, Allconnect

mailed letters to affected employees on April 2, 2018.                                  [Id.].

Finally, Allconnect agreed to provide affected employees with two

years     of   complimentary         identity       protection           services      through

Allclear ID.         [Id. at 11, Pg ID 19].

     Plaintiffs claim that they, and other similarly affected

Allconnect      employees       have    been       damaged         by    the    unauthorized

disclosure of their personal data.                 The Plaintiffs argue that they

must take measures to “both deter and detect identity theft.” [Id.

at 6, Pg ID 14].         For instance, Plaintiffs claim that time spent

on efforts to mitigate the harm from the data disclosure would

otherwise be dedicated to different professional and personal

activities.     [Id.].        Moreover, the Plaintiffs argue that they have

suffered lost time and damages as a result of having to place

freezes and alerts on their credit reports with credit reporting

agencies, have had to close or modify financial accounts, contact

                                              4
their financial institutions, and closely monitor their reports,

among other mitigating activities.       [Id. at 6-7, Pg ID 14-15].

      As a result, the Plaintiffs filed a lawsuit in Fayette Circuit

Court.    [DE 1-1].      The action was removed to this Court by

Allconnect based on minimal diversity of citizenship pursuant to

the   Class   Action   Fairness   Act   of   2005   (“CAFA”).   [DE   1].

Subsequently, Defendant Allconnect moved to dismiss Plaintiffs’

complaint for lack of standing, failure to state claims upon which

relief may be granted, and, in the alternative, moved to strike

the class allegations in the complaint.         [DE 5].   The Plaintiffs

responded in opposition [DE 20] and the Defendant replied [DE 22],

making this matter ripe for review.

                III.   Analysis and Standard of Review

      Plaintiffs bring four causes of action against Allconnect on

behalf of the entire class, they are, (1) negligence, (2) invasion

of privacy, (3) breach of implied contract, and (4) breach of

fiduciary duty.    The Defendant claims that the compliant must be

dismissed.    First, the Defendant argues that the Plaintiffs lack

standing to bring this lawsuit because they have not alleged an

injury in fact.    Second, the Defendant argues that the Plaintiffs

have failed to plead sufficient factual information upon which

relief may be granted.       Finally, and in the alternative, the

Defendant asks the Court to strike the class allegations in the

complaint if any of the claims survive.

                                    5
                              A.    Article III Standing

     First, Allconnect claims that the Plaintiffs have failed to

establish a sufficient injury in fact to establish a cognizable

Article   III       injury.        [DE   5-1       at   4-7,   Pg   ID   63-66].      More

specifically, the Defendant argues that apprehension of future

injury    as    a    result        of   the    data     breach,     without   more,    is

insufficient to create standing.                   [Id. at 5-6, Pg ID 64-65].

     “Article III of the Constitution limits the jurisdiction of

federal    courts      to     ‘Cases'      and      ‘Controversies,’”       and    “[t]he

doctrine of standing gives meaning to these constitutional limits

by ‘identify[ing] those disputes which are appropriately resolved

through the judicial process.’” Susan B. Anthony List v. Driehaus,

573 U.S. 149 (2014) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).                               “To

establish Article III standing, a plaintiff must show (1) an

‘injury in fact,’ (2) a sufficient ‘causal connection between the

injury and the conduct complained of,’ and (3) a ‘likel[ihood]’

that the injury ‘will be redressed by a favorable decision.’”                         Id.

(quoting Lujan, 504 U.S. at 560–561 (internal quotation marks

omitted)).

     But here, Allconnect expressly acknowledges that a split

panel of the United States Court of Appeals for the Sixth Circuit

held that Article III standing existed in a similar data breach

situation.      Galaria, 663 F. App’x at 388.                  In Galaria, the Sixth

                                               6
Circuit was faced with a situation like the one at bar where

Nationwide employees filed a putative class action after a data

breach resulted in the unauthorized release of employees’ personal

data.      The   Defendant,    Nationwide,   argued   in   part    that     the

plaintiffs did not have Article III standing because they had not

alleged a cognizable injury as a result of the data breach.

     The majority in Galaria acknowledged that courts have reached

different     conclusions     on   whether   plaintiffs    had    alleged     a

cognizable injury in data breach situations to confer Article III

standing but ultimately concluded that “[p]laintiffs' allegations

of a substantial risk of harm, coupled with reasonably incurred

mitigation costs, are sufficient to establish a cognizable Article

III injury at the pleading stage of the litigation.”             Id. at 388-

89 (discussing the circuit split and citing cases). In so holding,

the Galaria court said, “[A]lthough it might not be literally

certain that Plaintiffs' data will be misused . . . there is a

sufficiently substantial risk of harm that incurring mitigation

costs is reasonable” and that “these costs are a concrete injury

suffered to mitigate an imminent harm, and satisfy the injury

requirement of Article III standing.”         Id.

        Still, the dissenting judge in Galaria stated that the court

“need not take sides in the existing circuit split regarding

whether an increased risk of identity theft is an Article III

injury because, even assuming that it is, the plaintiffs have

                                      7
failed to demonstrate the second prong of Article III standing—

causation.”       Id. at 392.     The dissent would not have reached the

Article III issue and instead would have held that the plaintiffs

had failed to demonstrate the requisite causal connection between

Nationwide’s activity and the conduct of third-party hackers that

stole employees’ personal information.                  Id. at 393.

     The Galaria decision is technically not binding on this Court

since it is an unpublished and non-precedential opinion of the

Sixth Circuit.       See Plumley v. Austin, 135 S.Ct. 828, 831 (2015)

(Thomas, J. and Scalia, J. dissenting) (“[T]he decision below is

unpublished and therefore lacks precedential force.”); Fed. R.

App. P. 32.1; 6 Cir. R. 32.1.

     Still,      Allconnect     seems   to   acknowledge         that    the   Galaria

decision    is    highly   persuasive       on    the    issue   of     standing   but

“respectfully       submit[s]      that          Galaria’s       holding       appears

inconsistent with Clapper’s 1 standard and therefore, is incorrectly

decided.”        [DE 5-1 at 6, Pg ID 65].                But Allconnect has not

attempted to distinguish the Galaria holding from this case in a

meaningful way.      In fact, the Galaria court held that Article III

standing existed in a data breach situation that is very similar

to the case at bar.




1 The full citation to the Clapper decision referenced in the
direct quote in text is Clapper v. Amnesty Int’l USA, 568 U.S. 398
(2013).
                                        8
      Here, applying the logic in Galaria, the Plaintiffs have

demonstrated that they had to take reasonable steps to mitigate

damages from the unauthorized release of their PII to unknown

phishing    scammers.       The   Plaintiffs         have   provided    factual

information that demonstrates that they have lost time and money

as a result of taking steps to protect their personal data and

prevent the misuse of that data by scammers.                At the very least,

the Plaintiffs’ mitigation efforts constitute a cognizable injury

that is a direct result of the unauthorized release of employees’

PII   by   Allconnect.     As   such,       the   Plaintiffs   have   alleged   a

sufficient injury in the form of mitigation costs to prevent the

misuse of their stolen personal information and have allege a

sufficient Article III injury.

      As a result, at the pleading stage, the Plaintiffs in this

case have demonstrated Article III standing by alleging that the

unauthorized release of their personal data has resulted in a

substantial risk of harm paired with mitigation costs.                 The Court

notes that Allconnect argues that Galaria was incorrectly decided

but Allconnect has not made any effort to distinguish Galaria from

the present case.       As a result, any arguments directly attacking

the propriety of the holding in Galaria must be presented to the

Sixth Circuit, not this Court.      Regardless, at the pleading stage,

Plaintiffs have provided enough information to demonstrate that

they lost time and money, in addition to suffer emotional distress,

                                        9
as a result of the unauthorized release of personal data, which

constitutes a cognizable injury that is sufficient to confer

Article III standing.

             B.    Motion to Dismiss Based on Rule 12(b)(6)

     Second, Allconnect argues that Plaintiffs’ claims must be

dismissed under Federal Rule of Civil Procedure 12(b)(6) for

failure to state claims upon which relief may be granted based on

federal pleading standards.

     In diversity cases, while the Court must apply the substantive

law of the forum state, the federal pleading standards apply.             See

Fed. R. Civ. P. 81(c)(1); Granny Goose Foods, Inc. v. Bhd. of

Teamsters    and    Auto   Truck   Drivers,   415   U.S.   423,   438   (1974)

(applying the Federal Rules of Civil Procedure to removed actions);

see also Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir.

2009).     A plaintiff’s complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to

relief.”     Fed. R. Civ. P. 8(a)(2).          While the plaintiff must

provide sufficient facts to support his claims, he or she need not

provide every fact that may be raised at trial.               See Scheid v.

Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436–37 (6th Cir.

1988) (“[A] complaint must contain either direct or inferential

allegations respecting all the material elements to sustain a

recovery under some viable legal theory.” (internal quotation

marks omitted)).

                                      10
      A motion to dismiss under Rule 12(b)(6) tests the sufficiency

of the plaintiff’s complaint.          “While a complaint attacked by a

Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff's obligation to provide the ‘grounds’ of

his   ‘entitle[ment]   to    relief’    requires     more   than   labels   and

conclusions, and a formulaic recitation of the elements of the

cause of action will not do.”      Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (internal citations omitted).             The complaint

must make factual allegations that, when accepted as true, state

a plausible claim for relief.           Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).    “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id.    When   considering     plausibility,    the    court   construes     the

complaint in the light most favorable to the plaintiff.             Strayhorn

v. Wyeth Pharms., Inc., 737 F.3d 378, 387 (6th Cir. 2013).

      The parties make some mention of the applicable law in this

matter since the class representatives were employed by Allconnect

in different states.        Of course, choice of law rules constitute

the substantive law of a state and federal courts are obliged to

apply state choice of law rules in diversity actions.              Klaxon Co.

v. Stentor Elec. Mfg. Co., 313 U.S. 487, 495-98 (1941).

      Thus, at some point, the Court will need to engage in a choice

of law analysis in this matter but that is not necessary at this

                                       11
stage of this putative class action.               At present, the parties

appear to agree that the two class representatives allege harms

that occurred in Kentucky and Utah respectively. While the parties

mention choice of law in a conclusory manner, the Court does not

have   sufficient   information     at    this   juncture   to   engage   in   a

comprehensive choice of law analysis.               As a result, for the

purposes   of   this   12(b)(6)    motion   to   dismiss,   the   Court   will

consider the pleaded claims under the substantive law of both

Kentucky and Utah.

(1)    Negligence

       Allconnect argues that the Plaintiffs have failed to properly

plead a claim for negligence in two ways. First, Allconnect claims

that it does not have a duty, as a matter of law, to protect its

employees from harm from third-party actors and cybercriminals.

Second,    Allconnect     claims     that    the    Plaintiffs     have    not

demonstrated a cognizable injury.

       The elements of a claim for negligence are similar under both

Kentucky and Utah law.        As a general matter, the elements of

negligence, familiar to all attorneys and law students, are, (1)

that defendant owed the plaintiffs a duty of care, (2) that

defendant breached the applicable duty of care, (3) causation,

including both cause in fact and proximate cause, and (4) that the

plaintiff was damaged by the breach of the duty of care.                  See,

e.g., Keaton v. G.C. Williams Funeral Home, Inc., 436 S.W.3d 538,

                                     12
542 (Ky. Ct. App. 2013); Hunsaker v. State, 870 P.2d 893, 897 (Utah

1993). 2

     As    to   Allconnect’s     first   contention,      Allconnect    may    be

correct that it does not owe its employees a duty to protect them

from unknown third parties or thieves but that does not entirely

address Plaintiffs’ claim for negligence.                Allconnect has cited

numerous cases that stand for the legal principle that there is no

common law duty to protect persons from harm caused by unknown

third parties in a data breach situation like this one.

     Still, Allconnect’s argument does not comprehensively capture

Plaintiffs’ claim for negligence here.            The Plaintiffs claim that

Allconnect      had   a   duty   to   safeguard    the    sensitive    personal

information that employees were obligated to provide Allconnect as

conditions of their employment.             This is not a case where the

Plaintiffs claim that Allconnect was responsible solely for the

actions    of    unknown    third-party     cybercriminals.        Here,      the

Plaintiffs claim that the Defendant had a duty to take reasonable

steps to safeguard their personal information.




2  Some Kentucky courts express the elements of negligence
differently, but they are substantively the same. Some Kentucky
courts express three elements for proving a negligence claim, they
are, “1) duty; 2) breach of that duty; and 3) consequent injury.”
Keaton, 436 S.W.3d at 542 (citing Mullins v. Commonwealth Life
Ins. Co., 839 S.W.2d 245, 247 (Ky. 1992)).      The third element,
consequent injury, includes two distinct elements—actual injury
and legal causation between the breach and the injury. Id. (citing
Pathways, Inc. v. Hammons, 113 S.W.3d 85, 88–89 (Ky. 2003)).
                                       13
     To that end, when accepting the facts as true and reading the

complaint in the light most favorable to the Plaintiffs, the

Plaintiffs have provided sufficient information at this stage to

survive a motion to dismiss on the duty of care element.                 The

Plaintiffs have provided sufficient information in the complaint

to demonstrate that they were obligated to provide sensitive

personal    information   to   Allconnect   as   a   condition    of   their

employment.    As a result, while Allconnect may not have had a duty

to protect its employees from unknown or unforeseen third-parties,

Allconnect did have a duty to prevent foreseeable harm to its

employees and, as part of that duty, had a duty to safeguard the

sensitive personal information of its employees from unauthorized

release or theft. Of course, that is not to say that the Plaintiffs

have demonstrated that the duty was breached in this case but only

that, when reading the complaint in the light most favorable to

the Plaintiff and assuming the facts as true, that the Plaintiffs

have pleaded sufficient factual information in their complaint to

demonstrate they were owed a duty of care.

     Allconnect’s second argument, that the Plaintiffs have not

demonstrated a cognizable injury, is largely a reiteration of

Allconnect’s argument against Article III standing.              Allconnect

claims that the Plaintiffs’ damages are completely speculative and

conjectural injuries that may or may not occur sometime in the

future.    While Allconnect’s point may go to the appropriate amount

                                   14
of damages in this action, at this stage, the Plaintiffs have

pleaded    sufficient      information     to   demonstrate     that    they    have

suffered a cognizable injury related to their negligence claim.

     Initially, there is no dispute that an unauthorized data

release occurred in this case that resulted in Plaintiffs’ personal

information being released to unknown third-parties as a result of

an email phishing scam.           As a result of that breach, Plaintiffs

have alleged that they have suffered monetary loss as a result of

efforts to safeguard their information after the unauthorized data

release.       Furthermore, in addition to other damages, Plaintiffs

aver that they have suffered emotional distress as a result of the

breach and have lost time and money as a result of past and

continued      efforts     to   protect   their      personal   information     and

prevent the unauthorized use of their personal information. Again,

Plaintiffs may not ultimately be successful on the element of

injury    or    damages.        Regardless,     at   the   pleading    stage,   the

Plaintiffs      have     provided    sufficient       factual   information      to

demonstrate that they may have suffered damages as a result of the

unauthorized data release.

     In sum, after accepting all the facts in the complaint as

true and reading the complaint in the light most favorable to the

Plaintiffs, the Plaintiffs have provided sufficient information in

the complaint to plead a claim for negligence.                    As a result,



                                          15
Allconnect’s motion to dismiss Plaintiffs’ negligence claim must

be denied.

(2)    Invasion of Privacy

      Invasion of privacy may consist of four distinct torts: (1)

unreasonable intrusion upon seclusion; (2) misappropriation of

another’s name of likeness; (3) unreasonable publicity given to

one’s private life; and (4) publicity that places another in a

false light.       See, e.g., Pearce v. Whitenack, 440 S.W.3d 392, 400

n.5   (Ky.   Ct.    App.   2014)   (citing   McCall   v.   Courier–Journal   &

Louisville Times Co., 623 S.W.2d 882, 887 (Ky. 1981) (adopting

Restatement (Second) of Torts § 652A (Am. Law Inst. 1977))); Stein

v. Marriott Ownership Resorts, Inc., 944 P.2d 374, 377-78 (Utah

1997).    Only intrusion upon seclusion and unreasonable publicity

appear to be at issue here based on the parties’ briefing.

i.    Intrusion Upon Seclusion

      Both Kentucky and Utah comply with the Restatement (Second)

of Torts on the elements for a claim of intrusion upon seclusion.

See Restatement (Second) of Torts: Privacy § 652B (Am. Law Inst.

1977).    The elements for a claim of intrusion upon seclusion are,

(1) an intentional intrusion by the defendant, (2) into a matter

that the plaintiff has a right to keep private, and (3) which is

highly offensive to a reasonable person.              Pearce, 440 S.W.3d at

400-01; Judge v. Saltz Plastic Surgery, PC, 330 P.3d 126, 136 (Utah

Ct. App. 2014).

                                       16
       Allconnect    argues    that   the     Plaintiffs     have   not    alleged

sufficient facts to demonstrate that the Allconnect intentionally

intruded upon Plaintiffs’ seclusion.             In response, the Plaintiffs

contend      that   Allconnect    acted       with    reckless   disregard       for

Plaintiffs’ privacy when “Allconnect improperly accessed the data

file containing its employees’ PII and sent the file to cyber

criminals.”

       At this stage, the Plaintiffs have provided enough factual

content to plead a claim for intrusion upon seclusion.                           The

Plaintiffs     allege   that     an   employee        of   Allconnect     took    an

affirmative action to gather the tax information for Allconnect

employees and send it in response to a fraudulent email.                         The

allegation that the employee gathered employees’ data constitutes

sufficient factual information to plead an intrusion.

       Of course, it appears that this employee thought he or she

was sending the information to Allconnect’s president and not to

third-party tricksters but that does not conclusively demonstrate

that   the    Defendant’s     employee    did   not    act   intentionally.        A

defendant’s actions may be intentional when the Defendant acts

with such reckless disregard for the privacy of the plaintiff that

the actions rise to the level of being an intentional tort.                      See

Smith v. Bob Smith Chevrolet, Inc., 275 F. Supp. 2d 808, 822 (W.D.

Ky. 2003).



                                         17
       In   this     case,   the     Plaintiffs      have     provided     factual

information, that when accepted as true, demonstrates that the

Defendant was aware of the potential hazard posed by phishing

scams, failed to adequately train their employees or implement

appropriate    policies      to    prevent   the    unauthorized     release    of

employees’ data, and that Allconnect did in fact release the data

of employees to third parties.         This information, when read in the

light most favorable to the Plaintiffs, demonstrates that the

Plaintiffs    have    properly     pleaded   a     claim    for   intrusion   upon

seclusion.    Of course, that is not to say that the Plaintiffs will

ultimately prevail on this cause of action.                 But, at this stage,

the Plaintiffs have provided sufficient factual content to meet

federal pleading standards on the tort of intrusion upon seclusion

and Allconnect’s motion to dismiss Plaintiffs’ claim for intrusion

upon seclusion must be dismissed.

ii.    Unreasonable Publicity

       Both Kentucky and Utah appear to follow the Restatement

(Second) of Torts on the discrete tort of unreasonable publicity.

See Savidge v. Pharm-save, Inc., No. 3:17-cv-186-TBR, 2017 WL

5986972, at *8 (W.D. Ky. Dec. 1, 2017); Stein, 944 P.2d at 380.

At this juncture, the issue is whether the Plaintiffs have alleged

that    Allconnect     published     their    private       information.       The

Restatement says that “‘[p]ublicity’ . . . means that the matter

is made public, by communicating it to the public at large, or to

                                       18
so many persons that the matter must be regarded as substantially

certain to become one of public knowledge.”                 Restatement (Second)

of Torts: Privacy § 652D cmt. a (Am. Law Inst. 1977).

       Here,    the     Plaintiffs    have     failed      to    demonstrate    that

Allconnect communicated their private information to the public at

large or to so many persons that the matter must be regarded as

substantially         certain    to   become    public       knowledge.        Cases

addressing similar data breaches have concluded that unauthorized

disclosure       of     personal      information         does    not    constitute

publication.          See Savidge, 2017 WL 5986972 at *9; Galaria v.

Nationwide Mut. Ins. Co., 998 F. Supp. 2d 646, 662-63 (S.D. Ohio

2014), overruled on other grounds by 663 F. App’x 384 (6th Cir.

2016).

       The Plaintiffs attempt to distinguish Savidge and save their

claim by arguing that this case is different because an Allconnect

employee       “voluntarily      provided”      employees’        information      to

cybercriminals and “personally shared PII with unknown individuals

of the public who intend to further circulate it for illicit

purposes.”      [DE 20 at 16, Pg ID 147].         But Plaintiffs’ argument on

this   point    constitutes      an   expansion      of   the    legal   meaning   of

publicity masquerading as a distinction.                   It is true that this

case is slightly different factually from the cited cases because

an   Allconnect       employee    provided     the   personal      information     in

response to a phishing email as opposed to the information being

                                         19
hacked.       Still, there is no allegation in the complaint about how

many persons had access to the email address where the personal

information of Allconnect employees was sent.                      Furthermore, there

is no allegation that any of the employees’ personal information

has been widely disseminated to the public.                          Simply put, the

Plaintiffs have failed to provide any factual information about

how many people have access to their data or if that data has been

posted widely online.

       As a result, the Plaintiffs have failed to demonstrate that

Allconnect published their private data.                     Of course, the unknown

scammers       may    disseminate     or    sell       the    employees’      personal

information.          Still, if the scammers disseminate the private

information      of    the   employees,         they   will    be    publishing   this

information, not Allconnect.           Ultimately, holding that Allconnect

published the private information of its employees by unknowingly

responding to a phishing email would be inconsistent with other

cases that have held to the contrary and would expand the term

publish beyond both its natural and legal meaning in this context.

As    such,    Plaintiffs’    claim   for       invasion      of    privacy   based   on

unreasonable publicity must be dismissed.

(3)    Breach of Implied Contract

       To establish breach of an implied contract, the Plaintiff

must prove the existence of an implied contract, created by mutual

assent, and the failure of a party to comply with the contract’s

                                           20
terms.     See Furtula v. University of Kentucky, 438 S.W.3d 303,

308-09 (Ky. 2014); Retherford v. AT&T Commc’ns of Mountain States,

Inc., 844 P.2d 949, 967 (Utah 1992).

     Allconnect       argues   that   the    Plaintiffs     have   failed     to

demonstrate that a meeting of the minds existed to create an

implied contract.      Moreover, Allconnect claims that even if there

was an implied contract that Plaintiffs’ claim must be dismissed

for failure to allege actual damages.

     First, Allconnect argues that Plaintiffs raise conclusory

allegations that fail to demonstrate that there was a sufficient

meeting of the minds to imply a contract that Allconnect would

protect    employees’    information       from   unknown   hackers.        This

argument parallels arguments raised by Allconnect while asserting

that they owed no duty to protect the Plaintiffs from hackers.

     Regardless, at this stage in the litigation, the Plaintiffs

have provided enough factual information to plead a claim for an

implied contract.       The Plaintiffs do not claim that Allconnect

impliedly contracted to protect them from unforeseen criminals and

hackers.     Instead, the Plaintiffs allege that “[i]mplicit in the

employment agreement between Allconnect and its employees was the

obligation     that     both   parties      would    maintain      information

confidentially and securely.”         [DE 1-1 at 30, Pg ID 38 (emphasis

added)].     To that end, the Plaintiffs allege that they entered

into employment agreements with Allconnect, that as a condition of

                                      21
their employment they had to provide personal information to

Allconnect, and that Allconnect implicitly agreed to safeguard

that information.        This is sufficient at the pleading stage for

the implied contract claim to survive.

     This conclusion is on point with similar federal cases that

have found an implied contract by an employer to protect the

personal information of employees in data breach situations.             See,

e.g., Anderson v. Hannaford Bros. Co., 659 F.3d 151, 158-59 (1st

Cir. 2011) (“The district court correctly concluded that a jury

could reasonably find an implied contract between Hannaford and

its customers that Hannaford would not use the credit card data

for other people's purchases, would not sell the data to others,

and would take reasonable measures to protect the information.”);

In re Arby’s Rest. Grp. Inc. Litig., No. 1:17-cv-0514-AT, 2018 WL

2128441, at *16 (N.D. Ga. Mar. 5, 2018) (noting that “[s]everal

federal courts have recognized implied-in-fact contract claims in

data breach cases” and citing cases); Savidge, 2017 WL 5986972, at

*9; Castillo v. Seagate Tech., LLC, No. 16-cv-01958-RS, 2016 WL

9280242, at *8-9 (N.D. Cal. Sept. 14, 2016).

     Allconnect’s rather perfunctory response that some of the

previously mentioned cases were wrongfully decided and that the

Plaintiffs have failed to allege sufficient information in their

complaint   to   plead    that   a   meeting   of   the   minds   occurred   is

unavailing.      Allconnect claims that Savidge and Castillo were

                                       22
incorrectly decided based on the holding in Longenecker-Wells v.

Benecard Services, Inc., 658 F. App'x. 659, 662 (3d Cir. 2016).

Of course, there are cases that have failed to hold that an implied

contract existed in similar situations to the case at bar.                   See In

re Arby’s Rest. Grp. Inc. Litig., 2018 WL 2128441, at *16 n.17

(citing   cases).         Still,    the    cases   to   the   contrary   cited    by

Allconnect     are   only     persuasive        authority     for   this    Court.

     Additionally, and more importantly, the crucial distinction

in this case is that an Allconnect employee inadvertently sent the

personal data of Allconnect employees to unknown persons by falling

prey to a phishing email.           This case is not one where third-party

hackers   acting     on    their     own    invaded     the   personal     data   of

Allconnect’s     employees.            Instead,       an   Allconnect      employee

unintentionally played a direct role in the breach by responding

to a trickster’s email.            As a result, even if Allconnect had not

impliedly agreed to protect employees from unknown hackers, the

Plaintiffs have alleged sufficient information to demonstrate that

Allconnect implicitly agreed to take reasonable precautions to

safeguard the personal data of employees.

     Finally, Allconnect makes a familiar and mechanical argument,

claiming that Plaintiffs’ claim for breach of implied contract

must be dismissed because the Plaintiffs have failed to allege any

actual damages as a result of the data disclosure.                  Of course, it

may be the case that the Plaintiffs fail to demonstrate actual

                                           23
damages upon which they may recover for an implied breach of

contract.    Still, at this stage, accepting the facts pleaded in

the complaint as true and reading the complaint in the light most

favorable    to    the    Plaintiffs,        the   Plaintiffs   have    alleged

sufficient factual information to plead damages as a result of the

data breach, including lost time and wages as a result of efforts

to protect their personal data, emotional distress, and monetary

loss as a result of efforts to mitigate damages arising from the

unauthorized disclosure.

     In   sum,    the    Plaintiffs   have     provided   sufficient     factual

information to plead a claim for breach of an implied contract and

Allconnect’s motion to dismiss this claim is denied.

(4) Breach of Fiduciary Duty

     Fourth, and finally, the Plaintiffs pleaded a claim for breach

of fiduciary duty.        The Defendants contend that the Plaintiffs do

not allege a fiduciary relationship between Allconnect and the

Plaintiffs in this context.

     A    fiduciary      relationship    is    one   “founded   on     trust   or

confidence reposed by one person in the integrity and fidelity of

another and which also necessarily involves an undertaking in which

a duty is created in one person to act primarily for another’s

benefit in matters connected with such undertaking.”             ATC Distrib.

Grp., Inc. v. Whatever It Takes Transmissions & Parts, Inc., 402

F.3d 700, 715 (6th Cir. 2005) (quoting Steelvest, Inc. v. Scansteel

                                        24
Serv. Ctr., Inc., 807 S.W.2d 476, 485 (Ky.1991)); accord First

Sec. Bank of Utah N.A. v. Banberry Dev. Corp., 786 P.2d 1326, 1333

(Utah 1990).

      In   this    case,       Allconnect     likely       had   some       duty    to   take

reasonable steps to protect the private information provided by

employees, but that does not indicate that a fiduciary relationship

existed between Allconnect and its employees in this context.                             The

Plaintiffs claim that “Allconnect was a fiduciary, as an employer

created by its undertaking, to act primarily for the benefit of

its employees, including Plaintiffs and Class members, for the

safeguarding of employees' PII and wage information.”                          [DE 1-1 at

32,   Pg   ID     40].         Furthermore,       the      Plaintiffs       contend      that

“Allconnect     had      a    fiduciary   duty        to   act   for   the    benefit      of

Plaintiffs and Class members upon matters within the scope of their

employer/employee            relationship,       in   particular       to    keep    secure

income records and the PII of its employees.”                          [Id.].       But the

Plaintiffs’ allegations on this point constitute unsupported legal

conclusions.

      In Plaintiffs’ response in opposition to Allconnect’s motion

to dismiss, Plaintiffs cite two cases where they say Kentucky and

Utah has recognized a fiduciary relationship between an employer

and an employee.         It is true that employer-employee relationships

are one of the “[c]ommon examples of fiduciary relationships.”

Mohnsam v. Nemes, No. 3:17-cv-00427-CRS, 2018 WL 1041305, at *2

                                            25
(W.D. Ky. Feb. 23, 2018); accord Prince, Yeates & Geldzahler v.

Young, 94 P.3d 179, 184-85 (Utah 2004).               Regardless, none of the

cases cited by the Plaintiffs suggest that a fiduciary relationship

exists     between   an    employer    and     employees    in   the   context   of

protecting employees’ private data.

       Furthermore, most cases, including the cases cited by the

Plaintiffs,    have    discussed      the     fiduciary    relationship    between

employers and employees in the context of a limited fiduciary duty

owed by the employee, as an agent of the employer, not to compete

and to be loyal to the employer. See Johnson v. Brewer & Pritchard,

P.C., 73 S.W.3d 193, 199-200 (Tex. 2002); see also Restatement

(Third) of Agency § 8.01 cmt. c (Am Law. Inst. 2006) (“All who

assent to act on behalf of another person and subject to that

person's control are common-law agents as defined in § 1.01 and

are subject to the general fiduciary principle stated in this

section. Thus, the fiduciary principle is applicable to gratuitous

agents as well as to agents who expect compensation for their

services, and to employees as well as to nonemployee professionals,

intermediaries, and others who act as agents.”).

       Simply put, the law does not support Plaintiffs’ contention

that   a   fiduciary      relationship      existed   between    Allconnect      and

Allconnect     employees      in   relation      to   securing     the    personal

information of employees.          The Plaintiffs engaged in an employment

relationship with Allconnect, but that fact alone is insufficient

                                         26
to   prove   that    a    fiduciary   relationship     existed.      Here,   the

Plaintiffs have failed to provide sufficient factual information

in the complaint to suggest that Allconnect expressly undertook,

formally or informally, a duty to act for employees’ benefit in

this context.       See Flegles, Inc. v. TruServ Corp., 289 S.W.3d 544,

552 (Ky. 2009) (“A fiduciary, moreover, is one who has expressly

undertaken to act for the plaintiff's primary benefit. . . .

Although fiduciary relationships can be informal, a fiduciary duty

does not arise from the universal business duty to deal fairly nor

is   it   created    by   a   unilateral    decision   to   repose   trust   and

confidence.”).       Allconnect may have owed a duty to take reasonable

steps to protect the personal information of employees, but the

Plaintiffs have failed to plead a claim that demonstrates that the

employer-employee relationship may have risen to the level of a

fiduciary relationship in this context.           As a result, Plaintiffs’

claim for breach of fiduciary duty must be dismissed.

                    C.    Striking the Class Allegations

      In their complaint, Plaintiffs state that they seek to bring

this suit as a class action on behalf of all Allconnect employees

whose PII was compromised as a result of the unauthorized data

disclosure.     [DE 1-1 at 21-25, Pg ID 29-33].             In its motion to

dismiss, Allconnect states that the class allegations in the

complaint must be stricken because the Plaintiffs cannot satisfy

the Rule 23 requirements for class certification.

                                       27
     At this juncture, the Plaintiffs have not moved for class

certification.     The Federal Rules provide that a certification

order should issue “[a]t an early practicable time after a person

sues or is sued as a class representative, the court must determine

by order whether to certify the action as a class action.”     Fed.

R. Civ. P. 23(c)(1)(A).

     Still, at this stage in the litigation, before any limited

discovery, it is premature to decide the class certification issue.

See In re Am. Med. Sys., Inc., 75 F.3d 1069, 1079 (6th Cir. 1996)

(“[O]rdinarily the determination should be predicated on more

information than the pleadings will provide. . . . The parties

should be afforded an opportunity to present evidence on the

maintainability of the class action.”) (quoting Weathers v. Peters

Realty Corp., 499 F.2d 1197, 1200 (6th Cir. 1974)).    At present,

it is unclear how many potential class members exist, where they

are located, and whether the potential class members have suffered

common injuries.    As such, the Plaintiffs are entitled to limited

discovery on the facts relevant to the class certification issue.

     Accordingly, the Court will address class certification after

limited discovery and after the Plaintiffs have properly raised

the issue in a motion to certify the class.    Still, the Court is

sensitive to the potential costs imposed upon the Defendant in

continuing to defend this litigation in anticipation of potential

class certification.    As a result, the parties should engage in

                                 28
limited and expedited discovery on any facts relevant to the class

certification      issue   and    the        Plaintiff   must     move    for   class

certification as soon as possible.

                                 IV.    Conclusion

      At    the    pleading   stage,          the   Plaintiffs     have    provided

sufficient information in the complaint to demonstrate Article III

standing.         Additionally,    Plaintiffs’         claims     for    negligence,

invasion of privacy based on intrusion upon seclusion, and breach

of implied contract may proceed.              Still, Plaintiffs have failed to

provide sufficient information to demonstrate that they may be

entitled to relief on their claims for invasion of privacy based

on   unreasonable     publicity        and    for   breach   of   fiduciary     duty.

Lastly, the Court will address the class certification issue upon

proper motion from the Plaintiffs and after some limited discovery.

      Accordingly, IT IS ORDERED as follows:

      (1)   Allconnect’s motion to dismiss and, in the alternative,

to strike the class allegations, [DE 5] is GRANTED IN PART and

DENIED IN PART;

      (2)    Plaintiffs’ second cause of action for invasion of

privacy is PARTIALLY DISMISSED under Rule 12(b)(6) because the

Plaintiffs have failed to plead a claim for unreasonable publicity

upon which relief may be granted;




                                             29
     (3)   Plaintiffs’   fourth   cause   of   action    for   breach   of

fiduciary duty is DISMISSED under Rule 12(b)(6) for failure to

state a claim upon which relief may be granted;

     (4)   Allconnect’s motion to dismiss count one, count two

under   a theory   of intrusion   upon seclusion,       and count   three

of Plaintiffs’ complaint is DENIED; and

     (5)   Allconnect’s motion to strike the class allegations from

the complaint is DENIED at this time.

     This the 28th day of March, 2019.




                                  30
